     Case: 4:19-cv-00085-DMB-JMV Doc #: 46 Filed: 08/13/20 1 of 1 PageID #: 142




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


GLENN GOSS AND MOLLY GOSS                                                         PLAINTIFFS


V.                                                 CIVIL ACTION NO. 4:19-CV-085-DMB-JMV

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY                                                                DEFENDANT


                  ORDER AMENDING CASE MANAGEMENT ORDER


       THIS ACTION having come before the Court upon ore tenus Unopposed Motion for

Extension of Motion Deadline, and the Court having been advised in the premises, finds that the

motion is well taken and should be granted.

       THEREFORE, the case management order shall be amended as follows:

       All dispositive and Daubert motions shall be filed before September 8, 2020.

       SO ORDERED this the 13th day of august, 2020.



                                    _/s/ Jane M. Virden_____________________
                                    UNITED STATES MAGISTRATE JUDGE




                                               1
